Citation Nr: 1439926	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to October 17, 2011 and in excess of 70 percent since October 17, 2011 for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a facial tic, to include as due to herbicide exposure, a chemical burn, or as a result of a service-connected disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2011, the Board remanded the issues of an increased initial rating for PTSD and service connection for a facial tic for additional development.  There has been substantial compliance with the mandates of the remand for the issue of an increased initial rating for PTSD and the Board will proceed to adjudicate that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for a facial tic and a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Until September 16, 2011, manifestation of the Veteran's service-connected PTSD did not include occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

2.  From September 16, 2011, manifestation of the Veteran's service-connected PTSD 	did not include total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 50 percent from April 11, 2006 to September 15, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for an evaluation of 70 percent, but not higher, from September 16, 2011 to October 16, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).

3.  The criteria for an evaluation higher than 70 percent from October 16, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating cases, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in May 2006 and September 2011.  The content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letters included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private medical records and opinions, Social Security Administration (SSA) records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for VA PTSD examinations in May 2007 and October 2011.  The Board finds that the examinations and opinions obtained were adequate, as they provide findings relevant to decide the issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The claims file was reviewed and the examiners considered the full history of the Veteran.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  VA has substantially complied with the notice and assistance requirements and the claimant is not prejudiced by a decision on the claim at this time.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria, Factual Background, and Analysis for Rating PTSD

A.  Criteria of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's PTSD as a claim for a higher evaluation of the original award.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B.  Increased Rating for Psychiatric Disorder

The Veteran was assigned a 50 percent rating for PTSD, effective from April 11, 2006 to October 16, 2011 and a 70 percent rating since October 17, 2011 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the DSM -IV, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

C.  Analysis

The Board considered the Veteran's service treatment records, private medical opinions, VA treatment records, VA PTSD examinations, SSA records, and lay statements in support of his claim.  Each piece of evidence will be discussed below.

The service treatment records (STR) are negative for complaints, treatment, or diagnosis of any mental health problems.  STRs verify that the Veteran suffered scattered second degree chemical burns of the chest and face due to an accident while on active duty in May 1969 in the Republic of Vietnam.  The RO considered the Veteran's stressor verified and the Board agrees.

The Veteran underwent a VA examination in May 2007.  The Veteran reported "he has a very difficult time sleeping.  He reports that he sleeps 4 or 5 hours...  His wife has observed that he often mutters in his sleep, 'watch out.  They are behind you.  Get out of there.'  He reports that his wife states that he yells, 'The gooks the gooks get out of there.'  The Veteran reports that his wife has awoken him many times because of his intense emotional reactions while sleeping.  The Veteran documented in his claims folder an event described previously about the base being attacked from the Army side where the Vietcong ran to the hospital wards throwing grenades.  The Veteran's wife reports that he jumps frequently and awakens.  She reports that the Veteran's behavior has been quite intense but some of his behavior has subsided over the past number of years."

The examination report also contained the following: "Other symptoms noted and reported by the Veteran is that he has a quick temper, that he has little patience.  They report that he jumps rapidly if surprised in a room.  When one calls his name while he is napping he jumps...  When they go to a restaurant he has to sit facing the door or will leave.  The Veteran's family has moved at least 18 times.  This situation has improved in the last number of years.  When asked, the Veteran says he just becomes restless and agitated and wants to change places.  The Veteran is constantly checking doors and windows."

The examiner reported that the "Veteran's PTSD symptoms as described previously had minimal impact on his employment functioning.  The Veteran always went to work, was a workaholic."  The examiner reported that the effects on social functioning were as the follows: "the Veteran has had a difficult time in his social life.  He has had difficulty making friends.  He has lost many friends that he was close to in the service.  He tends to isolate and now has found some solace by acquiring a campsite where he spends some of his weekends in the summer."
Upon examination, the examiner reported the following: the Veteran "was cooperative and attentive with the examiner.  He was casually dressed.  He spoke in a friendly manner.  He appeared to be of average intelligence.  His rate and flow of speech were within normal limits.  He was oriented to time, place and person.  His memory function for events were within normal limits.  The Veteran's affective state is that of an individual who employs an intense amount of emotional numbing, irritability and major inner psychic agitation when stressed.  His motor activity is somewhat tense.  His judgment was fair.  There was no evidence of any thought disorders, no delusions, disorganized thinking or hallucinations.  The Veteran endorses major sleep disturbance, numbness, rage, startle.  Denies any homicidal or suicidal ideation."

The examiner also reported that the Veteran "employs numbing and avoidance as his major coping mechanism for PTSD.  He tries to avoid thoughts and feelings related to traumatic military events including stressors listed previously.  He avoids activities, places and people that remind him of the military.  He has marked diminished interest in significant activities.  He has feelings of detachment.  He has feelings of emotional numbness and is unable to have feelings of love and happiness.  He has had a foreshortened sense of future.  The Veteran has had difficulty sleeping...  The Veteran has had irritability and outbursts of anger.  He has had difficulty concentrating.  He is hypervigilant.  He has had an exaggerated startle response.  This disturbance has caused significant distress and impairment in social and other areas of functioning."  The Veteran was diagnosed with PTSD and was assigned a GAF score of 55.

VA treatment records from June 2009 show that the Veteran has been treated by "Dr. K." for mental health problems at the Boston VA Medical Center (VAMC).  Dr. K.'s treatment records are in accord with the May 2007 VA examination.  A letter from Dr. K. in October 2011 supported a rating higher than 50 percent for the Veteran's PTSD.  Dr. K. indicated that the Veteran's irritability and angry outbursts (albeit improved with psychotropic medication) have negatively affected his relationships with wife and co-workers, thereby making his ability to hold a job tenuous at best."  Dr. K. also indicated that the Veteran's "quality of life is poor as he has been struggling with nearly every symptom of depression and finding great difficulty experiencing pleasure in anything he does."  As of September 16, 2011, Dr. K. reported that he has placed the Veteran's GAF score at 51.
The Veteran underwent a second psychiatric examination in October 2011.  The Veteran reported that his relationship with his wife is "a lot better since he connected with mental health services.  He stated he loses his temper easily which has been detrimental to their relationship over the years...  His relationship with his children is described to be somewhat distant and strained.  He stated he has 5 grandchildren, and reported he feels embarrassed of his tics when he attends their sporting events, will often isolate a sit alone to avoid being looked at."

The Veteran also reported that socially things are "not good" and that he does not get along with people.  "He reported that he has one Vietnam veteran friend.  He does not go out frequently and stated he makes no effort to meet new people, [and] has no interest in socializing."

The examiner reported on the Veteran's relevant occupational and education history: "The Veteran is currently a supervisor, working in the construction field.  He has been at his job for 30 years.  He said, 'I don't think a lot of people like me.  And I don't like them.'  He reported his co-workers make fun of him for his [facial] tic behind his back.  He noted they call him 'Slack Attack' because 'if they aren't working hard, I go crazy on them, I make them do their jobs.'  He noted he has difficulty controlling his temper at work and has been reprimanded by his superiors for yelling and screaming.  He reported he is hoping to retire at the end of the year because, "I can't take it anymore...  It's just getting worse and worse and worse...  If I don't retire, I'm probably going to get fired.'...  He stated they are pushing him to attend meetings, travel, and give presentations which he feels unable to do."

The examiner noted that the Veteran has no history of in-patient treatment.  He did try group therapy sessions twice a few years prior but did not continue.  The examiner noted the Veteran has difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The following symptoms were also listed: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like setting; impaired impulse control, such as unprovoked irritability with periods; and intermittent inability to perform activities of daily living.

The examiner opined that the Veteran's PTSD is "moderate-severe" in nature.  The Veteran "reported having nightmares on a weekly basis.  He wakes in a sweat, noted he punches in his sleep.  He has difficulty returning to sleep after a nightmare.  He also reported intrusive thoughts 'a few times per day'...  He stated he has an emotional response to trauma cues and often becomes tearful.  He stated he makes efforts to avoid discussing and thinking about Vietnam.  He stated he socially isolates, avoids crowded areas, avoids fireworks, and avoids guns and hunting.  He noted, 'I'm not interested in anything.'  He endorsed restricted range of affect as well as feelings of detachment...  The Veteran reported significant hypervigilance and noted he needs to walk the perimeter of his home and check all rooms, closets, under beds each time he returns to the house.  He stated he is constantly watching anyone who passes by him, chooses seats where he can have his back to the wall...  He stated he is easily startles, has difficulty concentrating.  He noted his sleep is disrupted and he gets a maximum of 4 hours per night with frequent waking.  He stated his mood is often angry and irritable and he endorsed verbal outbursts and short-temperedness at home and at work."

The Veteran "rated his depression at a 7/10...on an average day, and a 10/10 during a depressive episode.  He reported his appetite, energy, interest, and motivation levels to be low.  He endorsed feelings of guilt and self-blame.  He stated at times he questions if life is worth living, but he denied any history of suicidal plan, intent, or attempts.  He denied [homicide ideation].  He reported some feelings of hopelessness..."  He also indicated he sometimes skips showers and meals.  He denied having panic attacks "but noted he becomes very anxious in crowds or when needing to give a presentation and will begin sweating."

The examiner noted that the Veteran "was alert, responsive, and oriented in all spheres.  His dress was casual and appropriate.  His grooming and hygiene appeared good.  His eye contact was appropriate.  His speech was of normal rate, rhythm, volume.  A facial tic of the lips and nose was observed during the present examination.  He presented as polite cooperative.  His mood appeared anxious, mildly dysphoric, and affect appeared constricted.  His thought process was organized and logical.  Thought content was relevant and coherent.  No delusional content was reported or elicited...  Insight appears good, judgment appears intact, impulse control appears fair."

The examiner opined that the Veteran has "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The Veteran was assigned a GAF score of 51.

The Board also considered the evidence from the Veteran's private physician, "Dr. B."  Dr. B.'s records indicate that the Veteran has PTSD, but they do not show treatment or a discussion of the Veteran's symptoms.  Similarly, the SSA records offer no additional information helpful to properly rating the Veteran's PTSD.

The Board also considered the Veteran's assertions and letters from the Veteran's wife, co-workers and associates.  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Each of the lay statements details instances when the Veteran has had arguments, lost his temper, or been difficult to be around.  Those statements and facial circumstances, which do not purport to offer any diagnoses, have been considered by VA medical personnel and are reflected in the medical opinions.

The Board finds that the Veteran's diagnosis from the VA examination and the treatment records from April 11, 2006 to September 22, 2011 support a disability rating of no higher than 50 percent.  The Veteran did not present occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Nor did he have occupational and social impairment with reduced reliability and productivity due to any symptoms not listed in the rating criteria.

Before September 2011, the Veteran's condition was marked by employing "numbing and avoidance."  He also avoided activities, places and people that reminded him of the military.  He had marked diminished interest in significant activities and feelings of detachment.  He had feelings of emotional numbness and was unable to have feelings of love and happiness.  He also described having a foreshortened sense of the future.  The Veteran also had difficulty sleeping and demonstrated irritability and outbursts of anger.  The examiner also described the Veteran as being hypervigilant with an exaggerated startle response.

However, on September 16, 2011, it is clear from the clinical evidence and diagnoses the Veteran received at Boston VAMC from Dr. K. that his condition worsened.  His GAF score lowered from the 55 to 51.  The Board finds that he is entitled to a 70 percent disability rating from September 16, 2011.  While the RO based the date on the second VA examination in October 2011, the Board finds that the increase to 70 percent should begin one month earlier, when Dr. K. saw the Veteran at the Boston VAMC.

However, a rating of 100 percent from September 16, 2011 is not warranted.  The Veteran did not present symptoms marking total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the VA examiner reported occupational and social impairment with deficiencies in most areas and noted that his PTSD was "moderate severe".

Therefore, the Veteran is only entitled to an increased rating for one stage.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial disability rating in excess of 50 percent from April 11, 2006 to September 15, 2011 is not warranted.

Entitlement to an initial disability rating of 70 percent from September 16, 2011 to October 16, 2011, but not higher, is granted.

Entitlement to an initial disability rating in excess of 70 percent from October 17, 2011 is not warranted.


REMAND

The Veteran has alternatively claimed that he suffers from a facial tic as the result of military service, exposure to Agent Orange, and due to his service-connected PTSD.  While the Veteran has undergone VA examinations and several addendum medical opinions have been provided on the issue of whether military service, including exposure to Agent Orange, caused the facial tic condition, no medical opinion has discussed whether the Veteran's service-connected PTSD caused or aggravates his facial tic condition.  In the October 2011 VA facial tic examination report, the examiner notes that the Veteran has anxiety, which "could be related to the onset of the tic."  Another addendum medical opinion with an adequate analysis and rationale concerning the relationship between the Veteran's mental health problem and his facial tic is necessary.

Once a Veteran submits evidence of a medical disability, makes a claim for the highest possible rating, and submits evidence of unemployability, then an informal claim of TDIU has been raised.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In September 2012, the Veteran's representative raised a claim for a TDIU.  Further, the Veteran's wife provided a statement in August 2012 that the Veteran lost his job.

The claim for a TDIU was not adjudicated by the RO.  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether TDIU is warranted at any time during the pendency of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate physician to obtain a medical opinion as to the current nature and likely etiology of the Veteran's facial tic.  Based on the review of the record, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed facial tic condition was incurred in service?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed facial tic is proximately due to (caused by) any service-connected disability, including PTSD?  The examiner should discuss the October 2011 VA facial tic examination report that indicates that anxiety could be the cause of the onset of the facial tic.

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed facial tic condition has been aggravated by any service-connected disability, including a PTSD disability?  The examiner should discuss the October 2011 VA facial tic examination report that indicates that anxiety could be the cause of the onset of the facial tic.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Issue a notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159, and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

3.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected disabilities.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

4.  Only upon completion of the above, schedule the Veteran for a VA examination.  The entire claims folder, to include a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner is requested to provide a rationale for any opinion provided.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


